Citation Nr: 0732464	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1971 to June 1975, and in the Navy from January 1977 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO.  

In August 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the Board observes that following the RO's 
issuance of the March 2005 Statement of the Case, the veteran 
submitted a statement accompanied by additional evidence 
pertinent to the veteran's claim.  This new evidence was not 
accompanied by a waiver of RO consideration, and no 
Supplemental Statement of the Case has been issued since that 
time.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37.  

In addition, the Board notes that the veteran testified at a 
hearing before the Board that he is receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file contains a notice letter regarding this 
award, but does not contain the supporting records related to 
such benefits.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Finally, the veteran indicated that he receives psychiatric 
and other care from the VA Medical Clinic in Pensacola 
Florida.  The veteran also testified that has received care 
from the Baptist Hospital, Pensacola, Florida, since August 
2001, and was seen on at least one occasion by a Dr. McGuire 
for a psychiatric evaluation.  And the veteran's claims file 
indicates that he has received care at the Biloxi VA Medical 
Center in the past.  

While some of these records have been associated with the 
veteran's claims file, it is not clear that all available 
records related to the veteran's psychiatric condition have 
been associated with the veteran's file.  Upon remand, 
therefore, the RO should attempt to obtain records from the 
VA medical Clinic in Pensacola. Florida, dated since service, 
from the Biloxi VA Medical Center dated since April 2003, 
from the Baptist Hospital, Pensacola, Florida, dated since 
August 2001, and from Dr. McGuire, dated since service.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his vision disability since 
service.  This should include medical 
and treatment records from the VA 
medical clinic in Pensacola. Florida, 
dated since service, from the Biloxi VA 
Medical Center dated since April 2003, 
from the Baptist Hospital, Pensacola, 
Florida, dated since August 2001, and 
from Dr. McGuire, dated since service.  
The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review this claim.  If any 
determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



